DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 13-14, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 4-5, claim 4 recites ‘…	second determining an Internet Protocol (IP) address is included in both the first properties and the second properties, wherein the configuring of the network parameters of the station comprises mapping the second station address to the IP address in response to the first determining and the second determining…’  This limitation is unclear.  That is, the IP address is already included in the first and second properties and therefore it is unclear why the IP address would need to be mapped to the second station address when it is already associated with the first station address.  Further it is unclear if the IP address is the first or second station address or some other address.  Claim 5 does not cure the deficiencies of claim 4 and is rejected for similar reasons.  Please proof read all of your claims.

Regarding claim 5, claim 5 discloses ‘…wherein the mapping of the second station address to the IP address comprises: issuing a Dynamic Host Configuration Protocol (DHCP) release of the IP address; and issuing a DHCP discover message of a DHCP request message indicating the IP address in response to the DHCP release…’  This limitation is unclear.  It is unclear why the IP address would be released when it has been associated in claim 4.  It appears that maybe Applicant is attempting to claim where the first station address which is a MAC address and second station address which is a MAC address and that each of these addresses are initially associated with separate IP addresses.  Once it is determined that the first station address and second station address refer to a common device then one of the IP addresses is released and the one that is not released is used for communication in both MAC addresses.  Please proof read all of your claims. 

Regarding claims 13-14, claim 13 recites ‘…	second determining an Internet Protocol (IP) address is included in both the first properties and the second properties, wherein the configuring of the network parameters of the station comprises mapping the second station address to the IP address in response to the first determining and the second determining…’  This limitation is unclear.  That is, the IP address is already included in the first and second properties and therefore it is unclear why the IP address would need to be mapped to the second station address when it is already associated with the first station address.  Further it is unclear if the IP address is the first or second station address or some other address.  Claim 14 does not cure the deficiencies of claim 4 and is rejected for similar reasons.  Please proof read all of your claims.

Regarding claim 14, claim 14 discloses ‘…wherein the mapping of the second station address to the IP address comprises: issuing a Dynamic Host Configuration Protocol (DHCP) release of the IP address; and issuing a DHCP discover message of a DHCP request message indicating the IP address in response to the DHCP release…’  This limitation is unclear.  It is unclear why the IP address would be released when it has been associated in claim 13.  It appears that maybe Applicant is attempting to claim where the first station address which is a MAC address and second station address which is a MAC address and that each of these addresses are initially associated with separate IP addresses.  Once it is determined that the first station address and second station address refer to a common device then one of the IP addresses is released and the one that is not released is used for communication in both MAC addresses.  Please proof read all of your claims. 

Regarding claim 18, claim 18 recites ‘…second determining an Internet Protocol (IP) address is included in both the first properties and the second properties, wherein the configuring of the network parameters of the station comprises mapping the second station address to the IP address in response to the first determining and the second determining…’  This limitation is unclear.  That is, the IP address is already included in the first and second properties and therefore it is unclear why the IP address would need to be mapped to the second station address when it is already associated with the first station address.  Further it is unclear if the IP address is the first or second station address or some other address.  Please proof read all of your claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Adrangi (2016/0269359), and further in view of Lee (2016/0135041).

Regarding claim 1, Adrangi discloses a method comprising:
	obtaining a first wireless communication referencing a first station address; (See Adrangi para. 47, fig. 3; a frame (e.g. first wireless comm) with a random MAC address (e.g. first station address) is received)
	identifying first properties associated with the first station address; (See Adrangi para. 47, fig. 3, para. 31; range of prefixes to MAC address (e.g. first properties))
	obtaining a second wireless communication referencing a second station address; (See Adrangi para. 47, fig. 3, a frame (e.g. second wireless comm) with another random MAC address (e.g. second station address))
identifying second properties associated with the second station address; (See Adrangi para. 47, fig. 3, para. 31; range of prefixes to MAC address (e.g. second properties))
determining one or more common properties between the first properties and the second properties; (See Adrangi para. 47, fig. 3, para. 31; same prefix or prefix out of range of prefixes)
determining an indication of whether the first station address and the second station address identify a common station based on the one or more common properties and a weight associated with a respective common property; and (See Adrangi para. 47, fig. 3, para. 31; same prefix or prefix out of range of prefixes identify the same STA; weight is one since this is the only property considered)
Adrangi does not explicitly disclose configuring, based on the indication, network parameters of a station identified by the second station address.  However, Lee does disclose configuring, based on the indication, network parameters of a station identified by the second station address.  (See Lee fig. 10; AP replaces OTA MAC address with Persistent MAC Address (e.g. configuring parameters to allow a STA to communicate on backend))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Adrangi to include the teaching of configuring, based on the indication, network parameters of a station identified by the second station address of Lee with the motivation being to provide for data routing, mobility management etc. (See Lee abstract) and further to improve privacy on less secure wireless links.

	Regarding claim 3, Adrangi in view of Lee discloses the method of claim 1, further comprising:
	classifying a type of each of the one or more common properties; and
determining the weight associated with each of the one or more common properties based on the type. (See Adrangi para. 47, fig. 3, para. 31; type is same prefix or prefix out of range of prefixes identify the same STA; weight is one since this is the only property considered)

	Regarding claim 6, Adrangi in view of Lee discloses the method of claim 1, further comprising:
	Adrangi discloses wherein a first and second frame with a first and second random MAC address which correspond to the same STA. (See Adrangi para. 47, fig. 3, a frame (e.g. second wireless comm) with another random MAC address (e.g. second station address))  Adrangi does not explicitly disclose mapping an OTA address to an infrastructure address.  However, Lee does disclose mapping an OTA address to an infrastructure address.  (See Lee fig. 10; Replace OTA MAC Address with Persistent MAC address (e.g. infrastructure address))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Adrangi to include the teaching of mapping an OTA address to an infrastructure address of Lee with the motivation being to provide for data routing, mobility management etc. (See Lee abstract) and further to improve privacy on less secure wireless links.

	Regarding claim 7, Adrangi in view of Lee discloses the method of claim 6, further comprising:
	translating a portion of the first wireless communication from the first station address to the first infrastructure station address; and
forwarding the portion to a destination address referenced by the portion.  (See Lee fig. 10; replace OTA MAC address with Persistent MAC address and forward to destination (with an address)) The motivation being to provide for data routing, mobility management etc. (See Lee abstract) and further to improve privacy on less secure wireless links.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Adrangi (2016/0269359), and further in view of Lee (2016/0135041) and further in view of Xu (2018/0375988).

	Regarding claim 2, Adrangi in view of Lee discloses the method of claim 1.  Adrangi in view of Lee do not explicitly disclose determining respective reference times to determine parameters.  However, Xu does disclose determining respective reference times to determine parameters.  (See Xu para. 197-198)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Adrangi in view of Lee to include the teaching of determining respective reference times to determine parameters of Xu with the motivation being to enable time sensitive parameter determinations and further to save battery power and processing power.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Adrangi (2016/0269359), and further in view of Lee (2016/0135041) and further in view of Kim (2008/0232298).

Regarding claim 4, Adrangi in view of Lee discloses the method of claim 1.
Adrangi in view of Lee do not explicitly disclose determining an IP address is included in the first and second properties and configuring of network parameters to map the IP address to the second station address.  However, Kim does disclose determining an IP address is included in the first and second properties and configuring of network parameters to map the IP address to the second station address.  (See Kim para. 26; mapping a plurality of MAC addresses to a single IP address)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Adrangi in view of Lee to include the teaching of determining an IP address is included in the first and second properties and configuring of network parameters to map the IP address to the second station address of Kim with the motivation being to allow for seamless session continuity on the layer 3 and further to reduce delay in processing multiple IP addresses when only one is necessary for communication.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Adrangi (2016/0269359), and further in view of Lee (2016/0135041) and further in view of Kim (2008/0232298) and further in view of Arberg (2005/0105529).

	Regarding claim 5, Adrangi in view of Lee in view of Kim discloses the method of claim 4.  Adrangi in view of Lee in view of Kim do not explicitly disclose issuing a Dynamic Host Configuration Protocol (DHCP) release of the IP address; and issuing a DHCP discover message of a DHCP request message.  However, Arberg does disclose issuing a Dynamic Host Configuration Protocol (DHCP) release of the IP address; and issuing a DHCP discover message of a DHCP request message.  (See Arberg fig. 1, para. 5, 6; DHCP release; DHCP discover message request; see also 112 above)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Adrangi in view of Lee in view of Kim to include the teaching of issuing a Dynamic Host Configuration Protocol (DHCP) release of the IP address; and issuing a DHCP discover message of a DHCP request message of Arberg with the motivation being to conform to the RFC/IEEE suite of standards for IP operation which saves time and provides compatibility and further to prevent duplicate assignment of IP addresses which causes network issues and further to save limited IP addresses by only assigning one address to one device.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Adrangi (2016/0269359), and further in view of Lee (2016/0135041) and further in view of Gage (2014/0341182).

	Regarding claim 8, Adrangi in view of Lee discloses the method of claim  6.  Adrangi in view of Lee disclose mapping a OTA address to an infrastructure address.  (See Lee fig. 10; replace OTA MAC address with Persistent MAC address and forward to destination (with an address) with a weight being 1)  The motivation being to provide for data routing, mobility management etc. (See Lee abstract) and further to improve privacy on less secure wireless links.  Adrangi in view of Lee do not explicitly disclose using a pairwise master key identifier.  However, Gage does disclose using a pairwise master key identifier.  (See Gage para. 146; using PMKID)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Adrangi in view of Lee to include the teaching of using a pairwise master key identifier of Gage with the motivation being to provide security and further to conform the IEEE 802.11 suite of standards which saves time and money and provides compatibility and further to allow for smooth roaming for time sensitive applications.

	Regarding claim 9, Adrangi in view of Lee discloses the method of claim 8.
Adrangi discloses a first wireless and second wireless communication that are associated with each other. (See Adrangi para. 47, fig. 3, para. 31; same prefix or prefix out of range of prefixes identify the same STA; weight is one since this is the only property considered) Lee disclose mapping a OTA address to an infrastructure address.  (See Lee fig. 10; replace OTA MAC address with Persistent MAC address and forward to destination (with an address) with a weight being 1)  The motivation being to provide for data routing, mobility management etc. (See Lee abstract) and further to improve privacy on less secure wireless links.
	Adrangi in view of Lee do not explicitly disclose using a pairwise master key four-way handshake.  However, Gage does disclose using a pairwise master key four-way handshake.  (See Gage para. 149)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Adrangi in view of Lee to include the teaching of using a pairwise master key four-way handshake of Gage with the motivation being to provide security and further to conform the IEEE 802.11 suite of standards which saves time and money and provides compatibility and further to allow for smooth roaming for time sensitive applications.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Adrangi (2016/0269359), and further in view of Lee (2016/0135041).

	Regarding claim 10, Adrangi discloses a non-transitory computer readable storage medium comprising instructions that when executed configure hardware processing circuitry to perform operations comprising: (AP has a processor executing an algorithm stored in memory)
	obtaining a first wireless communication referencing a first station address; (See Adrangi para. 47, fig. 3; a frame (e.g. first wireless comm) with a random MAC address (e.g. first station address) is received)
	identifying first properties associated with the first station address; (See Adrangi para. 47, fig. 3, para. 31; range of prefixes to MAC address (e.g. first properties))
	obtaining a second wireless communication referencing a second station address; (See Adrangi para. 47, fig. 3, a frame (e.g. second wireless comm) with another random MAC address (e.g. second station address))
identifying second properties associated with the second station address; (See Adrangi para. 47, fig. 3, para. 31; range of prefixes to MAC address (e.g. second properties))
determining one or more common properties between the first properties and the second properties; (See Adrangi para. 47, fig. 3, para. 31; same prefix or prefix out of range of prefixes)
determining an indication of whether the first station address and the second station address identify a common station based on the one or more common properties and a weight associated with a respective common property; and (See Adrangi para. 47, fig. 3, para. 31; same prefix or prefix out of range of prefixes identify the same STA; weight is one since this is the only property considered)
Adrangi does not explicitly disclose configuring, based on the indication, network parameters of a station identified by the second station address.  However, Lee does disclose configuring, based on the indication, network parameters of a station identified by the second station address.  (See Lee fig. 10; AP replaces OTA MAC address with Persistent MAC Address (e.g. configuring parameters to allow a STA to communicate on backend))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Adrangi to include the teaching of configuring, based on the indication, network parameters of a station identified by the second station address of Lee with the motivation being to provide for data routing, mobility management etc. (See Lee abstract) and further to improve privacy on less secure wireless links.

	Regarding claim 12, Adrangi in view of Lee discloses the non-transitory computer readable storage medium of claim 10, the operations further comprising: classifying a type of each of the one or more common properties; and determining the weight associated with each of the one or more common properties based on the type. (See Adrangi para. 47, fig. 3, para. 31; type is same prefix or prefix out of range of prefixes identify the same STA; weight is one since this is the only property considered)


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Adrangi (2016/0269359), and further in view of Lee (2016/0135041) and further in view of Xu (2018/0375988).

	Regarding claim 11, Adrangi in view of Lee discloses the non-transitory computer readable storage medium of claim 10.  Adrangi in view of Lee do not explicitly disclose determining respective reference times to determine parameters.  However, Xu does disclose determining respective reference times to determine parameters.  (See Xu para. 197-198)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of manufacture of Adrangi in view of Lee to include the teaching of determining respective reference times to determine parameters of Xu with the motivation being to enable time sensitive parameter determinations and further to save battery power and processing power.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Adrangi (2016/0269359), and further in view of Lee (2016/0135041) and further in view of Kim (2008/0232298).

Regarding claim 13, Adrangi in view of Lee discloses the non-transitory computer readable storage medium of claim 12.  Adrangi in view of Lee do not explicitly disclose determining an IP address is included in the first and second properties and configuring of network parameters to map the IP address to the second station address.  However, Kim does disclose determining an IP address is included in the first and second properties and configuring of network parameters to map the IP address to the second station address.  (See Kim para. 26; mapping a plurality of MAC addresses to a single IP address)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Adrangi in view of Lee to include the teaching of determining an IP address is included in the first and second properties and configuring of network parameters to map the IP address to the second station address of Kim with the motivation being to allow for seamless session continuity on the layer 3 and further to reduce delay in processing multiple IP addresses when only one is necessary for communication.



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Adrangi (2016/0269359), and further in view of Lee (2016/0135041) and further in view of Kim (2008/0232298) and further in view of Arberg (2005/0105529).

	Regarding claim 14, Adrangi in view of Lee in view of Kim discloses the non-transitory computer readable storage medium of claim 13.  Adrangi in view of Lee in view of Kim do not explicitly disclose issuing a Dynamic Host Configuration Protocol (DHCP) release of the IP address; and issuing a DHCP discover message of a DHCP request message.  However, Arberg does disclose issuing a Dynamic Host Configuration Protocol (DHCP) release of the IP address; and issuing a DHCP discover message of a DHCP request message.  (See Arberg fig. 1, para. 5, 6; DHCP release; DHCP discover message request; see also 112 above)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Adrangi in view of Lee in view of Kim to include the teaching of issuing a Dynamic Host Configuration Protocol (DHCP) release of the IP address; and issuing a DHCP discover message of a DHCP request message of Arberg with the motivation being to conform to the RFC/IEEE suite of standards for IP operation which saves time and provides compatibility and further to prevent duplicate assignment of IP addresses which causes network issues and further to save limited IP addresses by only assigning one address to one device.


Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Adrangi (2016/0269359), and further in view of Lee (2016/0135041).

	Regarding claim 15, Adrangi discloses an apparatus comprising:
	a network interface configured to enable network communications; and
a processor coupled to the network interface, the processor configured to perform operations comprising:  (AP has a processor executing an algorithm stored in memory and a network interface which enables communication)
obtaining a first wireless communication referencing a first station address; (See Adrangi para. 47, fig. 3; a frame (e.g. first wireless comm) with a random MAC address (e.g. first station address) is received)
	identifying first properties associated with the first station address; (See Adrangi para. 47, fig. 3, para. 31; range of prefixes to MAC address (e.g. first properties))
	obtaining a second wireless communication referencing a second station address; (See Adrangi para. 47, fig. 3, a frame (e.g. second wireless comm) with another random MAC address (e.g. second station address))
identifying second properties associated with the second station address; (See Adrangi para. 47, fig. 3, para. 31; range of prefixes to MAC address (e.g. second properties))
determining one or more common properties between the first properties and the second properties; (See Adrangi para. 47, fig. 3, para. 31; same prefix or prefix out of range of prefixes)
determining an indication of whether the first station address and the second station address identify a common station based on the one or more common properties and a weight associated with a respective common property; and (See Adrangi para. 47, fig. 3, para. 31; same prefix or prefix out of range of prefixes identify the same STA; weight is one since this is the only property considered)
Adrangi does not explicitly disclose configuring, based on the indication, network parameters of a station identified by the second station address.  However, Lee does disclose configuring, based on the indication, network parameters of a station identified by the second station address.  (See Lee fig. 10; AP replaces OTA MAC address with Persistent MAC Address (e.g. configuring parameters to allow a STA to communicate on backend))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Adrangi to include the teaching of configuring, based on the indication, network parameters of a station identified by the second station address of Lee with the motivation being to provide for data routing, mobility management etc. (See Lee abstract) and further to improve privacy on less secure wireless links.

	Regarding claim 17, Adrangi in view of Lee discloses the apparatus of claim 15, wherein the operations further comprises:
	classifying a type of each of the one or more common properties; and
determining the weight associated with each of the one or more common properties based on the type.  (See Adrangi para. 47, fig. 3, para. 31; type is same prefix or prefix out of range of prefixes identify the same STA; weight is one since this is the only property considered)


Claims 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adrangi (2016/0269359), and further in view of Lee (2016/0135041) and further in view of Xu (2018/0375988).

	Regarding claim 16, Adrangi in view of Lee do discloses the apparatus of claim 15.  Adrangi in view of Lee do not explicitly disclose determining respective reference times to determine parameters.  However, Xu does disclose determining respective reference times to determine parameters.  (See Xu para. 197-198)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Adrangi in view of Lee to include the teaching of determining respective reference times to determine parameters of Xu with the motivation being to enable time sensitive parameter determinations and further to save battery power and processing power.

	Regarding claim 19, Adrangi in view of Lee discloses the apparatus of claim 15.  Adrangi discloses wherein a first and second frame with a first and second random MAC address which correspond to the same STA. (See Adrangi para. 47, fig. 3, a frame (e.g. second wireless comm) with another random MAC address (e.g. second station address))  Adrangi does not explicitly disclose mapping an OTA address to an infrastructure address.  However, Lee does disclose mapping an OTA address to an infrastructure address.  (See Lee fig. 10; Replace OTA MAC Address with Persistent MAC address (e.g. infrastructure address))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Adrangi to include the teaching of mapping an OTA address to an infrastructure address of Lee with the motivation being to provide for data routing, mobility management etc. (See Lee abstract) and further to improve privacy on less secure wireless links.

Regarding claim 20, Adrangi in view of Lee discloses the apparatus of claim 19, wherein the operations further comprise:
translating a portion of the first wireless communication from the first station address to the first infrastructure station address; and
forwarding the portion to a destination address referenced by the portion. (See Lee fig. 10; replace OTA MAC address with Persistent MAC address and forward to destination (with an address)) The motivation being to provide for data routing, mobility management etc. (See Lee abstract) and further to improve privacy on less secure wireless links.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Adrangi (2016/0269359), and further in view of Lee (2016/0135041) and further in view of Kim (2008/0232298).

	Regarding claim 18, Adrangi in view of Lee discloses the apparatus of claim 15.
Adrangi in view of Lee do not explicitly disclose determining an IP address is included in the first and second properties and configuring of network parameters to map the IP address to the second station address.  However, Kim does disclose determining an IP address is included in the first and second properties and configuring of network parameters to map the IP address to the second station address.  (See Kim para. 26; mapping a plurality of MAC addresses to a single IP address)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Adrangi in view of Lee to include the teaching of determining an IP address is included in the first and second properties and configuring of network parameters to map the IP address to the second station address of Kim with the motivation being to allow for seamless session continuity on the layer 3 and further to reduce delay in processing multiple IP addresses when only one is necessary for communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/           Primary Examiner, Art Unit 2461